 
Exhibit 10.57


THIRD AMENDMENT
to the LowCal Agreements (as defined herein)


THIS THIRD AMENDMENT TO THE LOWCAL AGREEMENTS (this “Third Amendment”),
effective as of January 9, 2014, is by and among Eos Global Petro, Inc. (“Eos”),
Eos Petro, Inc. (“Parent”), LowCal Industries, LLC (“LowCal”) Sail Property
Management Group LLC (“Sail”) and LowCo [EOS/Petro], LLC (“LowCo, and
collectively referred to with Eos, Parent, LowCal and Sail as the “Parties”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the LowCal Agreements.


WHEREAS, the Parties have previously entered into the following agreements
(collectively referred to herein as the “LowCal Agreements”):


 
a.
First Amendment to the LowCal Agreements, dated April 23, 2013, between the
Parties;



 
b.
Second Amendment to the LowCal Agreements, dated November 6, 2013, between the
Parties;



 
c.
Second Amended and Restated Loan Agreement and Secured Promissory Note, dated
November 6, 2013, between Eos and LowCal (the “Note”)



 
d.
Amended and Restated Leasehold Mortgage, Assignment, Security Agreement and
Fixture Filing, dated April 23, 2013, between Eos and LowCal;



 
e.
Guaranty, dated February 8, 201,3 between Parent and LowCal;



 
f.
Lock-Up/Leak-Out Agreement, dated February 8, 2013, between Parent and LowCal;



 
g.
Lock-Up/Leak-Out Agreement, dated November 6, 2013, between Parent and LowCal;



 
h.
Series B Convertible Preferred Stock Purchase Agreement, dated February 8, 2013,
between Parent and LowCal;



 
i.
Series B Convertible Preferred Stock Purchase Agreement, dated April 23, 2013,
between Parent and LowCal;



 
j.
Common Stock Purchase Agreement, dated November 6, 2013, between Parent and
LowCal (the “Third Stock Purchase Agreement”);



 
k.
January 9, 2013 Extension Agreement dated November 6, 2013 between the Parties
(the “Extension Agreement”); and


 
Page 1 of 4

--------------------------------------------------------------------------------

 



 
l.
Compliance/Oversight Agreement, dated February 8, 2013, between Eos and Sail.



WHEREAS, the Parties now desire to amend certain provisions of the LowCal
Agreements.


NOW, THEREFORE, in consideration of covenants and agreements contained herein,
and intending to be legally bound hereby, the Parties hereby agree to amend the
LowCal Agreements as follows:


1.           Extension for Payment of Final Installment. Section 1.1(e) of the
Note is hereby amended and restated in its entirety to read as follows:


(e) On or before January 3, 2014 Holder shall pay to Borrower $750,000.00, and
on or before February 10, 2014 (the “Closing Date”), Holder shall pay to
Borrower $750,000.00 (the “Final Installment”).


2.           Amendment of Upstream Guarantees. Section 1.3(d) of the Note is
hereby amended and restated in its entirety to read as follows:


(d) An upstream guaranty of the Obligation by Borrower in substantially the form
attached as Exhibit A to the Security Agreement (the “Upstream Guarantees”),
which shall be fully executed and delivered to the parties hereto on or prior to
the Closing Date;


3.           Removal of Buccaneer Rights. Sections 1.3(f), 2.4(c) and 6.6 of the
Note are hereby removed from the Note in their entirety, so that, as of the date
of this Third Amendment, Borrower and Parent have no obligation to secure the
Loan, by the Closing Date or otherwise, with the Buccaneer Reimbursement Right
or any other right or proceeds stemming from the Buccaneer Participation
Agreement.


4.           Amendment to Note Conversion Price. The first sentence of Section
2.5 of the Note is hereby amended and restated in its entirety to read as
follows:


The principal amount of the Note and all accrued but unpaid interest thereon may
be converted in whole or in part at any time at the election of the Holder into
restricted shares of common stock of Parent at a conversion price of $2.50 per
share (“Conversion Shares”).


The remainder of Section 2.5 shall remain unchanged by this Third Amendment.


5.           Obligation to Fund; Defaults. Section 3.2 of the Note is hereby
amended and restated as follows:


All references to the Escrow Agreement and Escrow Agent are hereby deleted and
removed from Section 3.2 in their entirety; and

 
Page 2 of 4

--------------------------------------------------------------------------------

 



Sections 3.2(f) and 3.2(g) are hereby deleted and removed from Section 3.2 in
their entirety.


6.           Acknowledgement of Good Standing.  The Parties agree and
acknowledge that any and all Events of Default (as defined in the LowCal
Agreements) which may have occurred under the LowCal Agreements on or prior to
the date hereof, including but not limited to any Events of Default involving
Buccaneer’s termination of the Participation Agreement, are hereby waived, and
the Parties further acknowledge that the LowCal Agreements, as modified by this
Third Amendment, are in good standing and full force and effect as of the date
hereof.


7.           Acknowledgement of Third Stock Purchase Agreement Amount.  Eos and
Parent acknowledge and agree that, so long as the remaining $1,500,000.00 of the
Loan is funded pursuant to the schedule set forth in Section 1 of this Third
Amendment, Parent shall sell LowCo 1,000,000 restricted shares of Parent’s
common stock pursuant to the terms set forth in the Third Stock Purchase
Agreement. LowCal’s failure to fund the Final Installment by December 20, 2013
did not reduce the amount of shares sellable to LowCal pursuant to the Third
Stock Purchase Agreement, provided, however, that Section 6.5 of the Third Stock
Purchase Agreement regarding receipt of less than the full amount of the Loan
shall still apply in the event that the remaining $1,500,000.00 of the Loan is
not received pursuant to the schedule set forth in Section 1 of this Third
Amendment.


8.           Entire Agreement. The LowCal Agreements, as amended by this Third
Amendment, embody the entire understanding among the Parties with respect to the
subject matter thereof and hereof and can be changed only by an instrument in
writing executed by all of the Parties.


9.           Conflict of Terms. In the event of a conflict or inconsistency
between the terms of the LowCal Agreements and those of this Third Amendment,
the terms of this Third Amendment shall control and govern the rights and
obligations of the Parties.


10.           Other Agreements; Ratifications. Except to the extent amended
hereby or inconsistent herewith, all of the terms, covenants, conditions and
provisions of the LowCal Agreements shall remain in full force and effect, and
the Parties hereby acknowledge and confirm that the same are in full force and
effect.


11.           Execution.  This Third Amendment may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument. Facsimile or other electronic signatures
shall be accepted by the Parties as originals.


[remainder of page intentionally left blank, signature page follows]

 
Page 3 of 4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned Parties hereby acknowledge that they have
read, understand and consent to the modifications made to the LowCal Agreements
by this Third Amendment.


 
EOS PETRO, INC.
 
 
By: /s/ Nikolas Konstant
Name: Nikolas Konstant
Title: Chairman
 
LOWCAL INDUSTRIES, LLC
 
 
By: /s/ Shlomo Lowy
Name: Kinderlach Ltd Co
Its: Managing Member





EOS GLOBAL PETRO, INC.
 
 
By: /s/ Nikolas Konstant
Name: Nikolas Konstant
Title: Chairman
SAIL PROPERTY MANAGEMENT GROUP, LLC
 
 
By: /s/ Shlomo Lowy
Name: Shlomo Lowy
Title: Managing Member
 
 
LOWCO [EOS/PETRO], LLC
 
 
By: /s/ Shlomo Lowy
Name: LowCo LLC
Its: Managing Member
 


 



 
Page 4 of 4

--------------------------------------------------------------------------------

 
